Citation Nr: 0948008	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  02-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to February 5, 
1998, for the award of a 100 percent schedular evaluation for 
schizoaffective disorder.

2.  Whether a September 1994 rating decision denying an 
evaluation in excess of 50 percent for service-connected 
psychiatric disability, contains clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	[redacted], Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1984.

This appeal originally arose from an August 2001 rating 
decision of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, regional office (RO).  That rating 
decision granted a 100 percent schedular evaluation for the 
Veteran's service- connected schizoaffective disorder, and 
assigned an effective date of February 5, 1998, for that 
award.  The Veteran filed a notice of disagreement contending 
that she was entitled to an earlier effective date for the 
100 percent evaluation.

The Veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in July 2002.  A 
transcript of that hearing is of record.

In October 2002, the Board ordered development of the 
Veteran's claim, and in October 2003, it was remanded to the 
RO for that development.

Subsequently, a January 2005 rating decision continued the 
prior denial of an earlier effective date.  A June 2005 Board 
decision remanded this issue for further development.

In March 2007, the Board denied the Veteran's earlier 
effective date claim.  In April 2007, the Veteran filed a 
motion for reconsideration, which was denied by the Board in 
August 2007.

The Veteran then appealed the March 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to an April 2009 Memorandum Decision, the Court, 
vacated the March 2007 decision and remanded it to the Board.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Pursuant to the April 2009 Memorandum Decision, the Board 
finds that further development is necessary.

In an August 2006 rating decision, the RO determined that a 
September 1994 rating decision did not contain CUE.  In the 
March 2007 decision, the Board determined that issue of 
whether there was CUE in the September 1994 rating decision 
was not on appeal.  However, the Court, in its April 2009 
Memorandum Decision, determined that the correspondence 
submitted by the Veteran in August 2006 constituted a notice 
of disagreement as to the August 2006 rating decision that 
found that there was no CUE in the September 1994 rating 
decision.  Thus, the RO must issue the Veteran a statement of 
the case (SOC) that addresses this issue.  A remand is 
therefore necessary to correct this procedural deficiency.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2009), Manlincon v. West, 12 Vet. App. 238 (1999).

The CUE issue is inextricably intertwined with the earlier 
effective date issue in this case and must be decided in the 
first instance by the RO, before the Board reaches a final 
determination on the earlier effective date issue.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

The RO must issue the Veteran a SOC with 
respect to her claim as to whether the 
September 1994 rating decision that denied 
entitlement to an evaluation in excess of 
50 percent for service-connected 
psychiatric disability, should be revised 
or reversed on the grounds of CUE.  The 
Veteran is hereby notified that, following 
the receipt of the SOC concerning this 
issue, a timely substantive appeal must be 
filed if appellate review by the Board is 
desired.  If, and only if, a timely 
substantive appeal is filed, should the 
case be returned to the Board for 
appellate review, to include notification 
of the need to timely file a Substantive 
Appeal to perfect his appeal on this 
issue.  The RO should allow the appellant 
the requisite period of time for a 
response.  The issue of entitlement to an 
effective date earlier than February 5, 
1998, for the award of a 100 percent 
schedular evaluation for schizoaffective 
disorder will be held in abeyance.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

